Name: Commission Regulation (EEC) No 3040/87 of 8 October 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 10 . 87 Official Journal of the European Communities No L 288/21 COMMISSION REGULATION (EEC) No 3040/87 of 8 October 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application have been fixed for the German mark and the Dutch guilder ; whereas the date of the public announcement, within the meaning of the second subparagraph of Article 6 ( 1 ) of Commission Regulation (EEC) No 3155/85 f), is 1 July 1987 (10) ; whereas the adjustments applicable to monetary compensatory amounts fixed in advance in respect of, transactions taking place in 1988/89 should be specified, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2975/87 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1956/87 (*), as last amended by Regulation (EEC) No 2967/87 (6) ; Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 2390/87 (8), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 during the period 30 September to 6 October 1987 for the Spanish peseta necessitate, under the terms of Article 9 (2) of Regulation (EEC) No 1677/85, alteration of the monetary compensatory amounts applicable for Spain in the pigmeat sector ; Whereas new agricultural conversion rates applicable with effect from the beginning of the 1988/89 marketing year Article 1 Regulation (EEC) No 1956/87 is amended as follows : 1 . The column 'Spain' in Part 2 of Annex I is hereby replaced by that given in Annex I to this Regulation . 2. Annexes II and III are hereby replaced by Annexes II and III to this Regulation . 3 . Annex IVa is added in conformity to the Annex to this Regulation . Article 2 This Regulation shall enter into force on 12 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 280, 3 . 10 . 1987, p . 14 . O OJ No L 186, 6. 7. 1987, p . 3 . ( «) OJ No L 282, 5 . 10 . 1987, p . 1 . o OJ No L 310, 21 . 11 . 1985, p . 4 . (8) OJ No L 218, 7. 8 . 1987, p . 22. O OJ No L 310, 21 . 11 . 1985, p . 22. ( 10) OJ No L 179, 3 . 7. 1987, p. 27. No L 288/22 Official Journal of the European Communities 10. 10 . 87 ANNEX I PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany DM/100 kg Netherlands Fl/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg United Kingdom £/ 100 kg Ireland £ Irl/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Spain Pta/100 kg 01.03 A II a) 01.03 A II b) 02.01 A III a) 1 02.01 A III a) 2 02.01 A III a) 3 02.01 A III a) 4 02.01 A III a) 5 ex 02.01 A III a) 6 aa)(') ex 02.01 A III a) 6 aa)(2) 02.01 A III a) 6 bb) 02.05 A I 02.05 A II 02.05 B 02.06 B I a) 1 02.06 B I a) 2 02.06 B I a) 3 02.06 B I a) 4 02.06 B I a) 5 02.06 B I a) 6 ex 02.06 B I a) 7 aa)(') ex 02.06 B I a) 7 aa) (2) 02.06 B I a) 7 bb) 02.06 B I b) 1 02.06 B I b) 2 02.06 B I b) 3 02.06 B I b) 4 ex 02.06 B I b) 5 aa)(')(3) ex 02.06 B I b) 5 aa)00 02.06 B I b) 5 bb) (3) 16.01 A (4) 16.01 B I (4) (5) (a) 16.01 B II 0 0 (a) 16.02 A II 16.02 B III a) 1 ex 16.02 B III a) 2 aa) 11 0 ex 16.02 B III a) 2 aa) 11 (7) ex 16.02 B III a) 2 aa) 22 0 ex 16.02 B III a) 2 aa) 22 0 ex 16.02 B III a) 2 aa) 33 0 0 ex 16.02 Bill a) 2 33)33 00 16.02 B III a) 2 bb)0 16.02 B III a) 2 cc) 104,21 122,54 159,35 231,05 178,47 ' 258,14 138,63 258,14 , 178,47 178,47 63,74 70,11 38,24 203,96 223,08 231,05 178,47 258,14 138,63 258.14 178,47 178,47 449,35 353.75 444,57 231,05 449,35 231,05 231,05 223,08 374.46 254,95 207.15 215,12 231,05 390,40 178.47 326,66 178,47 215,12 178,47 106.76 10 . 10. 87 Official Journal of the European Communities No L 288/23 (') Hams, fore-ends, shoulders or loins and parts thereof (excluding the jowl , traded separately). (2) Other products than those falling under footnote ('). (3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form . (*) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensa ­ tory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations . (*) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) No 171 /78 . The exporter or importer, at the time of the conclu ­ sion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (6) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. C7) Other products than those falling under footnote ^. (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 288/24 Official Journal of the European Communities 10 . 10. 87 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece ' Ireland Spain "Portugal  Beef and veal 1,087 1,038 1,010 1,418 1,020  Milk and milk products 0,986 0,986 1,161   1,038 1,035 1,418 1,035    Pigmeat 0,987 0,982 1,151   1,051  1,463 1,028 1,015   Sugar   1,178   1,038 1,035 1,319 1,036  1,052  Cereals 0,990 0,990 1,178   1,048 1,035 1,319 1,036    Eggs and poultry and albumins   1,126     1,344   Wine       1,010 1,284    Processed products (Regulation \ I-III IIIIIIIlI II (EEC) No 3033/80): I IlIl\ IIIIIIIIIl  to be applied to charges   1,161   1,038 1,035 1,418 1,035 1,052  to be applied to refunds : l I II IIIIIlIlIIII  cereals 0,990 0,990 1,178   1,048 1,035 1,319 1,036    milk 0,986 0,986 1,161   1,038 1,035 1,418 1,035    sugar   1,178   1,038 1,035 1,319 1,036    Jams and marmalades (Regula I IIII||IIIIIlI tion (EEC) No 426/86)   1,178     1,319     Olive oil sector   1,136     1,418 1,010  1,098 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 1 £ (UK) =2,84317 0,525809 0,137847 0,462321 0,155318 0,0514558 0,0460848 10,5349 10,7922 9,14158 Bfrs/Lfrs Dkr DM FF F1 £ ( Irl) £ (UK) Dr Esc Pta 61,6942 Bfrs/Lfrs 1 £ (Irl) = 55,2545 Bfrs/Lfrs 11,4096 Dkr 10,2187 Dkr 2,99117 DM 2,67895 DM 10,0320 FF 8,98483 FF 3,37027 F1 3,01849 F1 1,11655 £ (Irl) 0,895618 £ (UK) 2 169,91 Lit 1 943,41 Lit 228,599 Dr 204,737 Dr 234,182 Esc 209,738 Esc 198,364 Pta 177,659 Pta 10 . 10 . 87 Official Journal of the European Communities No L 288/25 ANNEX IVa Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of Germany and the Netherlands from 1 July 1987, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports and exportscarried out from 0 the beginning of the 1988/89 marketing yearGermany Milk and milk products Cereals Netherlands Milk and milk products Cereals 0 the beginning of the 1988/89 marketing year